Citation Nr: 1634516	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, August 1990 to April 1991, March 2003 to May 2004, June 2006 to August 2007, and February 2008 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.  The Veteran testified before the undersigned in an April 2014 hearing.  Unfortunately, there was an error with the recording and a transcript was not able to be created.  The Board previously considered and remanded this issue in March 2015.


FINDING OF FACT

The weight of the evidence is against finding that the current degenerative arthritis and degenerative disk disease are related to the in-service motor vehicle accident.  


CONCLUSION OF LAW

The criteria for an award of service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA met its duty to notify by a letter sent to the Veteran in January 2011, prior to adjudication of his claim.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including private records.  The file includes some records from the Veteran's military service but appears to not include all records.  VA made multiple requests for records and deemed that additional service records were unavailable.  In a May 2011 statement, the Veteran reported that he had also contacted his service branch and was unable to obtain additional records.  Based on the foregoing, the Board finds that any additional development for service records is futile.  

VA provided examinations and opinions for the Veteran's back claim in January 2011 and May 2015.  There is no assertion or indication that the examinations and opinions are inadequate.  To the contrary, the 2015 opinion addresses the relevant evidence and theories of entitlement and provides detailed rationale for conclusions.  

The Board notes that the Veteran's representative argued that the case should be remanded to recover the Board hearing transcript.  See July 2016 appellate brief.  As noted above, a transcript of the Board hearing could not be created.  The Veteran was informed of this error in August 2014 and waived his right to have another hearing.  In light of the Veteran's waiver of his right to another hearing, the Board finds the argument by the representative in July 2016 lacks a basis.

Following the remand directives, the Agency of Original Jurisdiction (AOJ)  requested additional information and records for private treatment and obtained an addendum opinion for the back claim.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran contends that his current low back pain and disability are related to a motor vehicle accident in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to determine the cause of a back disability, as this requires specialized knowledge to understand the complexities of the musculoskeletal system.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Based on the record, the Board finds that the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.  

First, the evidence shows a current low back disability.  The May 2015 examiner diagnosed degenerative arthritis of the lumbosacral spine.  An August 2013 treatment record notes mild thoracolumbar scoliosis convex to the right.  June 2014 treatment records show a diagnosis of degenerative disc disease at L4-L5, L5-S1.

Next, the evidence shows an in-service motor vehicle accident where the Veteran was thrown out of the vehicle.  Service treatment and personnel records do not note this motor vehicle accident.  However, the Veteran has submitted numerous statements from himself, fellow soldiers, and superiors attesting to the fact that the Veteran was in a Humvee that was struck by a truck tractor and he was thrown from the vehicle in 2003.  These reports note that the Veteran did not immediately seek medical treatment but complained of back pain when he returned to the states.  The Veteran also submitted photographs of a wrecked Humvee.  The Board finds these lay reports credible and that the Veteran was involved in the motor vehicle accident in service.

The weight of the evidence is against finding that the current degenerative arthritis and degenerative disk disease are related to the in-service motor vehicle accident.  During VA examinations and treatment, the Veteran reported having back pain since 2004.  An x-ray report from July 2004 shows thoracic spine vertebrae appeared normal and there was no acute bone injury or disease seen.  Similarly, a November 2004 x-ray report shows lumbar and lower thoracic vertebrae were intact, disc spaces were well maintained, and sacroiliac joints were well maintained.  During October 2009 treatment for low back pain, the provider noted normal vertebral body alignment, body heights present, no fractures seen, and sacroiliac joints within normal limits.  April 2006 examination and health questionnaire were normal with no complaints of back problems.  The Veteran endorsed no back pain in a January 2010 post-deployment health assessment.  

The January 2011 examiner interpreted an x-ray report finding the lumbar spine unremarkable except for possible minimal scoliosis.  In January 2012, the Veteran reported low back pain.  In January and May 2013 questionnaires, the Veteran marked no back pain.  A May 2014 private provider noted that November 2004 x-rays of the spine were normal.  In June 2014, Dr. C read the lay statements attesting to the in-service motor vehicle accident and found that with a certainty of at least as likely as not, the Veteran's current back disability is a result of the military motor vehicle accident.  His rationale was based on back x-rays showing some degeneration of the lumbar spine.  

The May 2015 examiner concluded that the Veteran's back disability is less likely than not related to service.  The examiner noted that the Veteran did not have low back pain prior to entry and that a motor vehicle accident could produce trauma to the spine that can manifest itself as post-traumatic arthritis, which may set in several years after the initial injury.  The Veteran had symptoms of back pain requiring medication and ultimately was diagnosed with arthritis in 2012 while in his 40s.  See 2015 examination.  The examiner noted that some of this history can lend credence to the injury producing arthritis, which then produced his symptoms of pain.  Nevertheless, the examiner found that the absence of detailed service treatment documenting the extent of the back injury is damaging to the claim, and the Veteran's history is not consistent with any severe back or spine trauma, as he had no fracture and did not require surgery.  

Additionally, the examiner explained that the findings on plain film x-rays were essentially normal in 2012 and only with MRI were mild degenerative changes noted.  These findings are most consistent with regular osteoarthritis of the spine, which commonly has its onset in the 40s and increases with age.  See 2015 VA examination.  The examiner noted that this has been the exact pattern noted with the Veteran, especially since the Veteran denied recurrent back pain in 2006 and 2010.  The examiner wrote that the Veteran may have had episodic muscle strain and acute back injuries but he did not have chronic issues until 2012.  The examiner found that natural, age-related causes were more likely based on the onset and progression of the Veteran's low back pain.  

The Board has considered and weighed the evidence and finds the 2015 opinion most probative.  The examiner's opinion is detailed, considers all the lay and medical evidence, and explains an alternate theory, aging, as the most likely cause of the degenerative changes in the Veteran's back.  The Board notes the Veteran's reports of continuous pain but finds the examiner's opinion on development of arthritis most consistent with the intervening diagnostic studies that did not find arthritis or degenerative disk disease.  Similarly, Dr. C's opinion is less probative because he did not discuss these diagnostic studies from 2004, 2009, and 2011 that did not show degenerative changes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion is inadequate if it does not consider all relevant evidence of record).  Based on a weighing of all the pertinent medical and lay evidence, the Board finds that current thoracolumbar arthritis and degenerative disk disease are not related to service. 

Finally, the record does not show that the Veteran had degenerative joint disease of his spine within the one-year presumptive period applicable for arthritis; degenerative changes were first noted on MRI in 2012.  See 2015 examination.  In light of this, presumptive service connection for a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As the preponderance of the evidence is against his claim, the appeal is denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


